          Case 2:21-cv-00899-JFC Document 1 Filed 07/15/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Lisa L. Weigner,                             CIVIL DIVISION

            Plaintiff,                       CASE NO.:    2:21-cv-899
     v.                                      Judge

Lincoln Life Assurance Company of Boston,    COMPLAINT
d/b/a Lincoln Financial Group,
                                             FILED ON BEHALF OF:
            Defendant.                       PLAINTIFF:
                                             Lisa L. Weigner

                                             COUNSEL FOR THIS PARTY:

                                             Francis M. Moore, Esquire
                                             PA I.D. #60039
                                             fmoore@mansmann-moore.com
                                             MANSMANN & MOORE, LLP
                                             304 Ross Street, Suite 600
                                             Pittsburgh, PA 15219

                                             Tele: (412) 232-0661
                                             Fax: (412) 232-0233
     Case 2:21-cv-00899-JFC Document 1 Filed 07/15/21 Page 2 of 3




                                   COMPLAINT

                                       Parties

1.      Plaintiff, Lisa L. Weigner, is an individual with an address of 614 Chester Drive,

        McKees Rocks, PA 15136.

2.      Defendant, Lincoln Life Assurance Company of Boston, is a long term disability

        insurer, licensed to do business in the Commonwealth of Pennsylvania, with an

        address of Group Benefits Disability Claims, London, KY 40742-7213.

                                        Jurisdiction

3.      This action is brought under, and jurisdiction of this matter is vested in this Court

        through the Employee Retirement Income Security Act (ERISA), and specifically

        29 U.S.C. 1132(e), 502(e) wherein the district courts of the United States shall

        have exclusive jurisdiction of civil actions under this title brought by the

        Secretary or by a participant, beneficiary, fiduciary, or any person referred to in

        ERISA.

4.      Venue is proper because Defendant, Lincoln Life Assurance Company of Boston,

        regularly conducts business in this District.

                                      History of Case

5.      This action stems from a policy of long term disability insurance administered by

        Defendant in which Plaintiff was an insured.

6.      Lisa L. Weigner was an employee of the Apple INC. and was insured under a

        policy of long term disability insurance with the Defendant.

7.      Due to significant medical ailments, Lisa L. Weigner has become fully disabled.




                                          2
      Case 2:21-cv-00899-JFC Document 1 Filed 07/15/21 Page 3 of 3




8.       Lincoln Life Assurance Company of Boston denied long term disability benefits

         to Plaintiff on or about July 21, 2020.

9.       Said denial of long term disability benefits was illegal and unreasonable.

10.      All administrative appeals have been exhausted.

11.      Significant medical evidence was presented to Defendant outlining the nature and

         extent of Lisa L. Weigner’s disability. Notwithstanding this medical evidence,

         Defendant continued to illegally deny Plaintiff long term disability benefits.

                                      Prayer for Relief

WHEREFORE, Lisa L. Weigner prays for the following relief:

        a.      Judgment in her favor and against the Defendant for the amount of all

                benefits due and owing under the plan with interest as may be permitted

                by the Court;

        b.      An award by the Court for reasonable attorney’s fees and costs as

                provided under the ERISA law, found at section 1132(g), et seq; and

        c.      Any other legal or equitable relief as the Court deems appropriate.



                                                       /s/Francis M. Moore
                                                       Francis M. Moore, Esquire
                                                       Pa. I.D. #60039
                                                       fmoore@mansmann-moore.com
                                                       MANSMANN & MOORE, LLP
                                                       304 Ross Street, Suite 600
                                                       Pittsburgh, PA 15219

                                                       Tele: (412) 232-0661
                                                       Fax: (412) 232-0233




                                           3
